
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.621


March 19, 2003

Mr. Howard H. Pien
6 Carriage House Court
Cherry Hill, New Jersey 08003

Dear Howard:

        On behalf of the Board of Directors and all members of the Chiron
community, I am very pleased to extend to you our offer to lead our Company, as
President and Chief Executive Officer. Subject to your agreement, this letter
sets forth the terms of your employment by Chiron.

1.Position, Duties and Responsibilities.

        (a)  You shall be the President and CEO of the Company and shall in such
capacity report directly to the Company's Board of Directors (the "Board"). Your
duties and responsibilities will be determined from time to time by the Board,
and will be consistent with your position as President and Chief Executive
Officer.

        (b)  You shall be appointed as a member of the Board of Directors and
serve on such Committees of the Board as elected or appointed by the Board. The
Board of Directors acknowledge your interest in serving as its Chairman as and
when deemed appropriate by the Board in its discretion. While your advice and
counsel will be sought and considered in this respect, decisions regarding Board
governance will be made by the Board's Nominating and Corporate Governance
Committee which is composed of independent directors.

        (c)  You shall devote your full business time, ability and attention to
the business of the Company, and shall not engage in or perform duties for any
other person which interferes with the performance of your duties hereunder. It
is desirable for you to hold board of director positions on outside civic
organizations, and that reasonable time will be made available to fulfill your
duties in that regard as long as those activities do not interfere significantly
with the performance of your duties hereunder. Any outside commercial board of
directors' positions will be subject to approval by the Board.

        (d)  You agree to sign the Company's standard proprietary information
agreement for employees.

2.Salary and Bonus Compensation.

        (a)    Base Salary.    As compensation for your services hereunder
(including your services as a member of the Board), you shall receive a base
salary of $760,000.00 per annum. This base salary may be increased, but not
decreased, annually by the Board, consistent with your performance and the
Company's policies and procedures regarding the administration of executive
officer compensation established from time to time by the Board.

        (b)    Annual Bonus Compensation.    You may, in addition, at the
Board's discretion, be awarded incentive compensation, currently in the form of
a cash bonus for each fiscal year during your employment, under the Company's
executive officer compensation plans, for each year, based upon performance. As
presently structured, if the targeted level of performance is satisfied, the
bonus amount will be equal to one hundred percent (100%) of your base salary for
the year in which you satisfied the bonus criteria, with a maximum bonus of two
hundred percent (200%) of base salary if your performance and the Company's
performance substantially exceeds targeted levels. There is no guaranteed
minimum level of bonus compensation, and the maximum bonus compensation that can
be achieved will be equal to two hundred percent (200%) of your base salary.
Your bonus for 2003 will be prorated based upon the fraction of the year that
you are employed by the Company.

        (c)    Initial Bonus.    As an inducement for you to accept our offer
and as full compensation for the differential in the cost of housing and living
expenses in the San Francisco area, and as an offset for

--------------------------------------------------------------------------------


certain differences in our standard benefit plans from those you have enjoyed,
you shall receive an initial bonus of $650,000 to be paid in cash promptly
following the start of your employment hereunder.

3.Benefits.

        (a)    Standard Benefits.    You shall be eligible to participate in
standard employee benefit programs (including medical, dental, life and
disability insurance, which shall be effective as of the date of your employment
hereunder or as soon thereafter as permitted by the terms of the applicable
program), as the Company shall maintain from time to time for the benefit of
employees and other senior executives. Attached as Exhibit A is a copy of the
Company's current employee benefits for your information. You may receive such
other and additional benefits as the Board may determine from time to time in
its sole discretion. The Company will reimburse you for the premium for the
first $800,000 in life insurance that you may select under the cafeteria benefit
plan, to the extent not otherwise paid by the Company.

        (b)    Vacation.    You shall be entitled to four (4) weeks paid
vacation per annum under the Company's integrated paid time off program for
executives, and with such additional paid vacation time as the Board may
reasonably determine or is consistent with the Company's vacation policy as it
exists from time to time. No unused vacation shall accrue and no unused vacation
will be paid on termination.

        (c)    Supplemental Executive Retirement Plan.    In addition to your
eligibility to participate in Chiron's Supplemental Executive Retirement Plan
("SERP") in accordance with its terms, Chiron will credit to your account under
the SERP, as a Special Deferred Compensation Arrangement, a contribution of
$50,000 as of the last day of each calendar quarter of your continuing
employment hereunder, up to a maximum contribution of $1,000,000 after 20
quarters, to replace certain pension benefits that would have been provided by
your prior employer with continued employment. These contributions will be fully
vested as and when required to be credited.

4.Expense Reimbursement.

        The Company shall reimburse you for certain expenses under the standard
executive benefits program of the Company. At a minimum, this will include
financial planning services and such other benefits as may be from time to time
enjoyed generally by senior executives of the Company. Additionally, the Company
will reimburse you in accordance with the Company's reimbursement policies in
effect from time to time for all reasonable and customary business expenses
incurred during your employment, provided that you furnish to the Company
reasonably adequate records and documentary evidence of such expense.

5.Long-Term Incentive Compensation.

        (a)    Stock Options.    Upon commencement of your employment at the
Company you shall receive the following grants in accordance with the terms of
the Company's 1991 Stock Option Plan, as amended. The 1991 Stock Option Plan, as
amended, is set forth in the Company's Proxy Statement for its 1997 Annual
Meeting, a copy of which has been provided to you.

        (i)    Initial Conventional Grant.    You shall be granted a Stock
Option for 480,000 shares of the Company's common stock exercisable at fair
market value on the date of grant and having a term of ten years. You shall vest
in the option shares (i) as to 120,000 of the option shares at the one-year
anniversary of the start date of your employment with the Company, (ii) as to
360,000 of the option shares in thirty-six (36) successive equal monthly
installments upon your completion of each month of service with the Company
measured from the first anniversary of your start date with the Company.

        (ii)    LTIP.    You shall be granted a stock option on 200,000 shares
under the Company's Long Term Incentive Plan ("LTIP"), exercisable at fair
market value on the date of grant and having a term of ten years and otherwise
on terms identical to those applicable to LTIP options granted to other
executive officers in February 2003.

--------------------------------------------------------------------------------




        (b)    Restricted Share Rights.    You shall be granted two restricted
share rights under the 1991 Stock Option Plan: (i) a grant of 20,000 shares that
will vest as to all such shares on the fourth anniversary of the start date of
your employment and (ii) a grant of 10,000 shares that will vest as to 2,500
shares on each of the first four anniversaries of the start date of your
employment.

        (c)    Annual Awards.    You will be eligible to participate in the
Company's annual awards to executives of long-term incentive compensation,
presently awarded under the 1991 Stock Option Plan and, in the form of
conventional stock options vesting with time and stock options under the LTIP
with vesting acceleration depending upon performance, as determined by the
Board's Compensation Committee. These awards are highly discretionary and are
subject to review and adjustment to reflect changes in the Company and
competitive market conditions.

6.Reimbursement of Relocation Expenses.

        (a)    Permanent Relocation.    All customary expenses associated with
the cost of your relocation to California shall be reimbursed by the Company for
up to two years. These expenses will include all moving and transportation costs
of the moving company of your choice, costs of trips to California for the
purpose of finding a new home, transportation costs for you and your family and
for household goods and automobiles, reimbursement of reasonable brokerage
expenses and other customary expenses associated with the selling of your
present home, and the reasonable transaction costs for the acquisition of your
new home. In addition, we will reimburse the reasonable cost of appropriate
temporary housing for you for up to two years or until you relocate.

        (b)    Tax Gross Up.    To the extent that any payment to or for your
account made by the Company under Section 6(a) above or under any related
Company relocation plan results in the imputation to you of taxable income under
U.S. federal, state or local law, you shall be entitled to receive in cash a
payment from the Company of an amount which, on after-tax basis (including all
federal, state and local income taxes), equals the amount of income taxes
payable by you with respect to such imputed income. Any determination required
under this Section 6(b) shall be made conclusively by a national independent
public accounting firm reasonably acceptable to you as may be designated by the
Company, based upon the assumption that you are subject to the highest marginal
tax rates in all applicable jurisdictions and take the maximum allowable
reduction in all income taxes by reason of deductions of other taxes payable
with respect to such payment and such other assumption as such firm deems
appropriate. The Company will pay the expenses of the accounting firm.

        (c)    Air Travel.    The Company will reimburse you for the cost of up
to six round trip airfares for you and/or your family members between San
Francisco/Oakland and Philadelphia in any 12-month period until the earlier of
your relocation permanently to the San Francisco Bay area or the second
anniversary of your employment hereunder. In addition, the Company recognizes
that you may arrange otherwise reasonable and necessary business travel so as to
provide the incidental personal benefit to you of visiting your family prior to
their relocation. Except as otherwise provided in this Section 6 and related
Company plans and policies, you agree to reimburse the Company for the cost of
any personal use that you may enjoy of Company travel.

7.Term and Termination.

        (a)    Term.    The period of your employment with the Company pursuant
to the provisions of this letter shall be for a continually renewing two
(2) year period commencing upon your start date with the Company, which we
currently expect to be not later than [April 15].

        (b)    Termination.    You may terminate your employment hereunder at
any time, with or without Good Reasons, as defined below, upon written notice to
the Company. The Company may terminate your employment hereunder upon written
notice to you, with or without Cause as defined below.

        As used herein, "Good Reason" shall mean any of the following events
that are not consented to by you: (i) there has been a substantial diminution in
your duties and responsibilities hereunder, or the assignment to you of any
duties inconsistent in any respect with your position (including status,
offices, titles, and reporting requirements), authorities, duties, or other
responsibilities as in effect immediately

--------------------------------------------------------------------------------


prior to such assignment, or any other action of the Company which results in a
diminishment in such position, authority, duties, or responsibilities or any
change in your direct reporting relationship to the Board as a whole, it being
understood that any termination of your services as a member of the Board of
Directors of Chiron or of any successor for so long as Chiron or such successor
remains an independent, publicly traded entity or any reduction in the generally
understood authority of a chief executive officer of Chiron or of any successor
could constitute "Good Reason" (a change in your title and duties to Chairman of
the Board will not be a change or diminution under this clause, whether or not
you retain the title of President), and it being further understood that the
appointment to the position of Chairman of the Board of Directors of Chiron or
any successor (other than a successor entity that may result from a "merger of
equals"), of a person to whom you have any reasonable objections, based upon
your good faith belief that the appointment would not be in the best interest of
Chiron, which objections you have expressed together with the reasons therefor
to the chairman of the Nominating and Corporate Governance Committees in writing
prior to the election of such person as a director, could also constitute Good
Reason; or (ii) the Company headquarters shall move more than 50 miles from its
present location in Emeryville, California; or (iii) any of the following shall
occur: (A) a reduction by the Company in your base salary as the same shall be
increased from time to time; (B) the failure by the Company to provide you with
compensation and benefits at least equal (in terms of benefit levels and/or
reward opportunities) in the aggregate to those provided for under all
compensation or benefit plans, programs, policies and practices as in effect (or
as in effect hereafter, if greater); (C) the failure of the Company to obtain a
satisfactory agreement from any other successor to the Company to assume and
agree to perform this Agreement; or (D) a material breach by the Company of its
obligations under this Agreement after notice in writing from you and a
reasonable opportunity for the Company to cure or substantially mitigate any
material adverse effect of such breach; provided, however, that no change in
ownership or control of the Company, including any transaction by which Novartis
AG acquires additional ownership of Company, including a Buy-Out Transaction as
defined in the Governance Agreement shall itself constitute Good Reason; and
provided, further, that an action which is remedied by the Company promptly
after receipt of notice thereof given by you shall not constitute Good Reason
hereunder. Your consent to any event, which would otherwise constitute "Good
Reason", shall be conclusively presumed if you do not exercise your rights under
the first sentence of this Section 7(b) within 180 days of the event.

        As used herein, "Cause" shall mean any of the following events (i) any
willful misconduct in your performance of duties to the Company or any gross and
willful misconduct independent of the Company, which in either case has a
significant adverse impact upon the operations, business, affairs, reputation or
valuation of the Company; (ii) your indictment for, or guilt by a nolo contender
plea to, a felony, or your commission of any act of fraud against the Company or
under federal or state securities laws; (iii) willful material noncompliance by
you with any material written policy of the Company; (iv) any material breach by
you of this agreement; (v) any regulatory or judicial order that results in a
bar or loss of license to your continued performance of all or a substantial
portion of your duties hereunder, or (vi) willful and continued failure by you
to substantially perform your duties as President and CEO (other than any
failure resulting from disability or illness or from termination by you for Good
Reason) as evaluated by a majority of the Board and after written demand by the
Board of Directors for substantial performance is delivered to you, and you have
failed to resume substantial performance of your duties on a continuous basis
within 30 days of such notice. No action or inaction by you that would violate
clause (iii) or (iv) above shall constitute "Cause" hereunder unless you shall
have received written notice thereof from the Company and failed to remedy and
mitigate the adverse effects to the Company as promptly as reasonably possible
and in any case within thirty (30) days of delivery of such notice. No action or
inaction shall be deemed to be "willful" unless it is done or omitted to be done
by you directly and not by imputation. Failure to perform your duties with the
Company during any period of disability shall not constitute Cause. A suspension
with pay of your duties by the Board in good faith for a period not exceeding
thirty (30) days, while an investigation is made as to the existence of "Cause"
shall not constitute "Cause" or give rise to "Good Reason".

        (c)    Death or Disability.    The employment relationship created
hereunder shall immediately terminate upon your death or, at the election of you
or the Company, upon disability which would

--------------------------------------------------------------------------------


preclude you from performing your usual duties for the Company for a period in
excess of ninety (90) consecutive days or for a period in excess of ninety
(90) days within any consecutive twelve (12) month period.

        If your employment shall terminate all compensation and benefits other
than severance benefits described in Section 8 below, or as otherwise provided
under the Company benefit and compensation programs and plans in accordance with
their terms, to the extent applicable, shall immediately cease, except that you
will be entitled to payment of your salary through the date of termination. For
the avoidance of doubt, except as provided in Section 8, you will not receive
bonus compensation or other long-term compensation for the period in which
termination occurs, but compensation earned and/or vested in accordance with the
terms of the applicable plan, such as annual bonus awards with respect to any
full year completed prior to termination, will be paid.

        (d)    Changes in Control.    You will participate in Chiron's Change in
Control Severance Plan in accordance with its terms as currently in effect for
the chief executive officer.

8.Severance Benefits in Certain Events.

        If your employment shall be involuntarily terminated by the Company
other than for Cause, or if you terminate your employment for Good Reason, you
shall be entitled to receive the following severance benefits:

        (a)    Continued Compensation.    You shall continue to receive your
base salary at the rate in effect pursuant to Section 2(a) above at the time of
your termination of employment, for a period of two (2) years following your
termination date. You may elect at any time following termination to require
that the Company prepay the unpaid balance of this amount, discounted to present
value at 7% without thereby relieving you of your obligations under Section 1(d)
above.

        (b)    Bonus.    You shall be entitled to receive in lieu of the bonus
provided in Section 2(b) an amount equal to two (2) times the greater of
(x) your targeted level bonus in the year of termination or (y) your highest
bonus under Section 2(b) in the preceding three years, in either case payable
monthly over the salary continuation period. You may elect at any time following
termination to require that the Company prepay the unpaid balance of this
amount, discounted to present value at 7%, without thereby relieving you of your
obligations under Section 1(d) above.

        (c)    Health Care and Life Insurance Coverage.    Continued health care
coverage under the Company's medical plan will be provided, without charge, to
you and your eligible dependents until the earlier of (i) two (2) years after
the effective date of your involuntary termination, or (ii) the first date that
you are covered under another employer's health benefit program providing
substantially the same or better benefit options to you without exclusion for
any pre-existing medical condition. This coverage will be in lieu of any other
continued health care coverage to which you or your dependents would otherwise,
at your own expense, be entitled to in accordance with the requirements of Code
Section 4980B by reason of your termination of employment. The Company will pay
the premium for continued life insurance coverage, if any, that you may have
elected under this Company's cafeteria benefit plan, subject to payment by you
of the portion of such premium not contributed by the Company under such plan,
until the earlier of two (2) years from the effective date of your separation or
your acceptance of employment with a successor employer.

        (d)    Tax Matters.    All compensation described in this Section 8 will
be subject to the Company's collection of all applicable federal, state and
local income and employment withholding taxes.

        (e)    Vesting.    We will accelerate the immediate vesting (i) of those
stock options granted pursuant to Section 5(a)(i) above, (ii) of the restricted
share rights granted pursuant to Section 5(b) above, and (iii) of that portion
of any annual or other grant of stock options or long-term, equity-based
incentives that vest only with the passage of time and that would otherwise have
vested with continued employment (1) during the next two (2) years following any
such termination occurring prior to your 50th birthday or (2) in full with
respect to any such termination on or after your 50th birthday. For the
avoidance of doubt, stock options granted under the LTIP will not be subject to
acceleration of vesting

--------------------------------------------------------------------------------


under this Section 8(e). You will have 90 days from the termination of your
employment to exercise vested stock options in accordance with the terms of the
Stock Option Plan except as otherwise expressly permitted by the term of the
Plan or the individual option grant.

        (f)    Conditions.    The Company shall not be required to make the
payments or provide the benefits specified in this Section 8 unless you execute
and deliver to Chiron an agreement releasing the Company and its affiliates,
directors, officers, employees, successors and assigns, from all liability
(other than the payments, benefits and obligations under this Agreement) in a
form reasonably satisfactory to the Company.

9.Indemnify and Hold Harmless.

        Except to the extent inconsistent with the Company's Certificate of
Incorporation or bylaws, the Company will indemnify you and hold you harmless to
the fullest extent permitted by law with respect to your acts of service as an
officer and director of the Company. The Company further agrees that you will be
covered by directors' and officers' insurance policies with respect to your acts
as an officer and director hereunder to the same extent as all other officers
and directors under such policies, unless the Board determines not to maintain
such policies.

10.Miscellaneous.

        (a)    Arbitration.    Any dispute which may arise between you and the
Company with respect to the construction, interpretation or application of any
terms or provisions of this letter will be submitted to and resolved by
arbitration in San Francisco, California, in accordance with the rules of the
American Arbitration Association then in effect. The arbitration shall be before
a single arbitrator agreed by the parties. If we are unable to agree on a single
arbitrator within 60 days of the date either of us demands arbitration, then a
single arbitrator shall be designated by the San Francisco office of the
American Arbitration Association, which arbitrator shall be experienced in
executive employment and compensation matters. The arbitration decision shall be
final and binding to the fullest extent permitted by law and enforceable by any
court of competent jurisdiction. The prevailing party shall be entitled to
recover its costs and expenses as determined by the arbitration.

        (b)    Taxes.    All compensation paid to you under this letter shall be
subject to the Company's collection of all applicable federal, state and local
income and employment withholding taxes.

        (c)    Governing Law.    This Agreement shall be construed and enforced
in accordance with and be governed by the laws of the State of California.

        (d)    Entire Agreement.    This Agreement sets forth the entire
Agreement and understanding between you and the Company, and supersedes any
other negotiations, agreements, understandings, oral agreements, representations
and past or future practices whether written or oral.

        (e)    Notices.    All notices required by this Agreement shall be given
in writing either by personal delivery or by first class mail, return receipt
requested, to the then most current address of the parties notified to the
other. Notice given by mail shall be deemed given five (5) days following the
date of mailing.

        (f)    Successors.    This Agreement shall be binding and inure to the
benefit of the Company and its successors.

        (g)    Modification or Waiver.    This Agreement may not be amended,
modified, changed or discharged in any respect, except as agreed in writing. No
term or condition of this Agreement will be deemed to have been waived, nor will
there be any estoppel to enforce any provisions of this Agreement, except by a
statement in writing signed by the party against whom enforcement of the waiver
or estoppel is sought. Any written waiver will not be deemed a continuing waiver
unless specifically stated, will operate only as to the specific term or
condition waived and will not constitute a waiver of such term or condition for
the future or as to any act other than that specifically waived.

        (h)    Assignment.    This Agreement is not assignable, in whole or in
part, by any party without the written consent of the other party.

--------------------------------------------------------------------------------


        (i)    Severability.    To the extent that any provision of this
Agreement shall be determined to be invalid or unenforceable, the invalid or
unenforceable portion of such provision will be deleted from this Agreement, and
the validity and enforceability of the remainder of such provision and of this
Agreement will be unaffected. In furtherance of and not in limitation of the
foregoing, it is expressly agreed that should the duration of or geographical
extent of, or business activities covered by, the non-competition covenant
contained in Section 1(d) be determined to be in excess of that which is valid
or enforceable under applicable law, then such provision will be construed to
cover only that duration or extent, or those activities which may validly or
enforceably be covered. You acknowledge the uncertainty of the law in this
respect and expressly stipulate that this Agreement will be construed in a
manner which renders its provisions valid and enforceable to the maximum extent
(not exceeding its express terms) possible under applicable law.

        (j)    Your employment by the Company is subject to all applicable law,
including your ability to be employed in the United States under the U.S.
Immigration and Naturalization Act. The Company will provide assistance in
processing applications for appropriate immigration status.

        We are all very pleased at the prospect that you will be joining the
Company. If the foregoing is acceptable to you, please sign the enclosed copy of
this letter and return it to me.

 
   
   
   
        Very truly yours,
 
 
 
 
CHIRON CORPORATION
 
 
 
 
By:
 
/s/  SEÁN P. LANCE      

--------------------------------------------------------------------------------

Seán P. Lance
Chairman and Chief Executive Officer Agreed:   /s/  HOWARD H. PIEN      

--------------------------------------------------------------------------------

Howard H. Pien        
Dated:
 
March 20, 2003
 
 
 
 

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.621

